Per Curiam.

We concur in the findings and recommendation of the board. Respondent’s diligent compliance with conditions of his probation and his pharmacy license suspension, his negative drug test results, the fact that his misconduct did not relate to his practice of law, as well as the other mitigating evidence, indicates that a stay is appropriate. Respondent is hereby suspended from the practice of law for six months, but the suspension is stayed so long as no subsequent disciplinary complaints are filed against respondent within the six-month period. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.